Order entered October 31, 2012




                                            In The
                                   Ql:ourt of §ppeals
                         .1'iftb Jlistritt of m:exas at Jlallas
                                     No. 05-12-00893-CV

    TEXAS MUTUAL INSURANCE COMPANY & GLORIA WILLIAMS, Appellant

                                              v.
                                 JEFF PALMER, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-07-08017-D

                                          ORDER

       The Court has before it appellants' October 25, 2012 second unopposed motion for

extension of time to file appellants' brief. The Court GRANTS the motion and ORDERS

appellants to file their briefby November 10,2012. No further extensions will be granted absent

a showing of exceptional circumstances.